John Reed, Esq. Town Attorney, Pleasant Valley
Tractor trailers are being parked on a State highway running through your town along an industrial plant's entrance used for deliveries and are interfering with the flow of traffic in that area, You have asked whether the town may prohibit the parking of tractor trailers on the State highway.
The authority to regulate public highways, including State highways, has been retained by the State; the extent of a municipality's authority to regulate in this area is limited to that expressly conferred by the State pursuant to statute. People v Grant, 306 N.Y. 258, 262 (1954). Section1604 of the Vehicle and Traffic Law specifically provides:
  "Except as otherwise provided in this chapter local authorities shall have no power to pass, enforce, or maintain any ordinance, rule or regulation requiring from any owner of a motor vehicle * * * any tax, fee, license or permit for the use of the public highways, or excluding any such owner, operator or chauffeur from the free use of such public highways * * * or in any other way restricting motor vehicles * * * or their use of the public highways * * * and no ordinance, rule or regulation contrary to or in any wise inconsistent with the provisions of this chapter, now in force or hereafter enacted shall have any effect."
Section 1660(a) of the Vehicle and Traffic Law identifies five specific areas of highway use in which a town is authorized to regulate State highways within its jurisdiction (Vehicle and Traffic Law, §1660[a][6][i] and [ii], [8], [9] and [10]).* Except in these instances, a town may not restrict the use of a State highway (id.,
§ 1604). None of the five areas enumerated in section 1660(a) refers to the regulation of parking.
We are of the opinion, therefore, that a town has no authority to prohibit parking on State highways. We do wish to point out, however, that a town is authorized to provide for the removal and storage of vehicles found unattended on State highways where they constitute an obstruction to traffic (id., § 1660[a][8]), and for the exclusion of trucks and tractor trailers weighing in excess of 10,000 pounds from a State highway, provided that the town furnish an alternate truck route system which allows for access to State highways both entering and leaving the town (id., § 1660[a][10]). See Bakery Salvage Corporation v City ofLackawanna and Town of West Seneca, 24 N.Y.2d 643 (1969); New York vVerity, 50 Misc.2d 50 (Sup Ct, Nassau Co, 1966); Mobil Oil Corporation vVillage of Roslyn Harbor, 69 Misc.2d 79 (Sup Ct, Nassau Co, 1972). Paragraph 10 further stipulates that any such exclusion from the use of a particular highway may not be construed to prevent the delivery or pickup of merchandise or property from points along the highway. Whether a regulation enacted by your town under paragraph 10 would have that effect presents a question of fact which we are constrained from addressing. Finally, any local ordinance affecting traffic on State highways must be approved by the State Department of Transportation before it becomes effective (Vehicle and Traffic Law, § 1684).
We conclude that a town may not prohibit or restrict the parking of tractor trailers on a State highway. However, under certain circumstances a town may provide for the removal of vehicles from a State highway or for the exclusion of vehicles from such highway, or a portion of that highway, by establishing an alternate truck route.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.
* We note that a town under section 1660(a) has no authority to regulate that portion of a highway which passes through a village located in that town or certain State highways specified in section 1664.